Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,983,601 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments, see Remarks, filed 1/7/2022, with respect to the double patenting rejections of claims 1, 3, 4, 8, 9 16, 18 and 19 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a method for operating a keypad, the method comprising: detecting, by one or more processors of the keypad, during a normal operating mode of the keypad, activation of two or more keys of the keypad, the normal operating mode causing the keypad to register a value corresponding to a given key when the given key is activated for a first amount of time; determining that activation of two or more keys of the keypad in response to determining that activation of two or more keys of the keypad satisfies the visual impaired mode criterion by detecting that the plurality of the two or more keys of the keypad have been simultaneously activated, transitioning the operating mode of the keypad from the normal operating mode to a visual impaired mode; and registering, during the visual impaired mode, a value corresponding to the given key in response to determining that the given key has been activated for a second amount of time that is longer than the first amount of time.
Regarding claim 16, the prior art fails to disclose or fairly suggest a system comprising: a keypad comprising one or more processors configured to perform operations comprising: detecting, by the keypad, during a normal operating mode of the keypad, activation of two or more keys of the keypad, the normal operating mode causing the keypad to register a value corresponding to a given key when the given key is activated for a first amount of time; determining that activation of the two or more keys of the keypad satisfies a visual impaired mode criterion by detecting that a plurality of the two or more keys of the keypad have been simultaneously activated; in response to determining that activation of the two or more keys of the keypad satisfies the visual impaired mode criterion by detecting that the plurality of the two or more keys of the keypad have been simultaneously activated, transitioning the operating mode of the keypad from the normal operating mode to a visual impaired mode; and registering, during the visual impaired mode, a valine corresponding to the given key in response to determining that the given key has been activated for a second amount of time that is longer than the first amount of time.
Regarding claim 19, the prior art fails to disclose or fairly suggest a non-transitory machine-readable medium comprising non-transitory machine-readable instructions that, when executed by one or more processors, configure the one or more processors to perform operations comprising: detecting, by a keypad, during a normal operating mode of the keypad, activation of two or more keys of the in response to determining that activation of the two or more keys of the keypad satisfies the visual impaired mode criterion by detecting that the plurality of the two or more keys of the keypad have been simultaneously activated, transitioning the operating mode of the keypad from the normal operating mode to a visual impaired mode; and registering, during the visual impaired mode, a value corresponding to the given key in response to determining that the given key has been activated for a second amount of time that is longer than the first amount of time.
Dependent claims 2-15, 17-18 and 20 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687